OFFICE ACTION
Elections/Restrictions
1.	Restriction of claims 1-25 to one of the following inventions is required under 35 U.S.C.121:
*   Invention I: Claims 1-12 & 17-25 drawn to a memory cell comprising a transistor and a capacitor, wherein a first end of a semiconductor channel is electrically coupled to a bit line, and a second end of the semiconductor channel is electrically coupled to the capacitor; and a gate dielectric on a surface of the semiconductor channel between the first end and the second end of the semiconductor channel; classified in CPC H01L29/78693; and best described in Figs. 1A-B, 2A-E;
** Invention II: Claims 13-16 drawn to a method of forming memory device: patterning a stack, wherein each conductive layer is patterned to form a bit line and an array of memory cell regions, …; forming spacers along sidewalls of the bit lines; disposing a second insulating layer over the patterned stack and the spacers; forming first trenches through the second insulating layer to expose the transistor regions; removing the sacrificial channel with an etching process to form a cavity; disposing a semiconductor channel in the cavity; disposing a gate dielectric over the semiconductor channel; filling the first trenches with a conductive material to form a plurality of word lines; forming second trenches through the second insulating layer to expose the capacitor regions; disposing a capacitor dielectric over the exposed capacitor electrodes; classified in CPC H01L27/10805; and best described in Figs. 6A-E, 8A-E.
2.	The inventions are distinct each from the other because of the following reasons:
Inventions I and II are related as a product/device made and a method/process for forming.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product, or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).
In the instant case unpatentability of Invention I would not necessarily imply unpatentability of Invention II.  For instance, an insulating layer, a semiconductor channel and a capacitor dielectric can be prepared in many different techniques such as: disposing, electroplating, CVD, vapor-phase epitaxy, etc., whereas disposing is particularly preferable and disclaimed in Invention II.
3.	There is an examination and search burden for these patentably distinct inventions because of the following reasons:
(a) The inventions acquire a separate status in the art due to their recognized divergent subject matter;
(b) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph; (c) The prior art applicable to one invention would not likely be applicable to another invention;
(d) The inventions require different field of search.  Typically, searching different electronic resources or classes/subclasses, or employing different search queries.  
For example, the search of the “method of forming memory device: …disposing a semiconductor channel in the cavity; disposing a gate dielectric over the semiconductor channel,…” in Invention II, is substantially different from the search of the memory device itself in Invention I.
Because these inventions are distinct for the given reasons and have acquired a separate status in the art as shown by their different classification, indicated restriction for examination purposes is proper.
4.	The Applicant is advised that the reply to this requirement to be complete must include:
(i) An election of an invention, or a grouping of patentably indistinct inventions, to be examined even though the requirement may be traversed (37 CFR 1.143); and
(ii) Identification of the claims encompassing the elected inventions including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
5.	The election may be made without, or with traverse.  If the reply does not distinctly nor specifically point out supposed errors in the election of inventions requirement, the election shall be treated as an election without traverse.  Should the Applicant traverse on the ground that the inventions are not patentably distinct, the Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  
If any claims are added after the election, the Applicant must indicate which of these claims are readable on the elected inventions.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
Contact Information
6.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
May 23, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815